DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7, 10-12, 15, 18-19, 21 and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Kim), U.S. Publication No. 2013/0010685.
Regarding Claims 1 and 15, Kim discloses a resource mapping method,
implemented by a terminal device, comprising: 
determining a plurality of contiguous virtual resource blocks (i.e., information about contiguous VRBs; see paragraphs [0064] and [0096]); and
mapping the plurality of virtual resource blocks to a plurality of physical resource blocks in a distributed-type resource mapping manner (as described in paragraphs [0066] and [0096]), wherein at least two physical resource blocks in the plurality of physical resource blocks are contiguous (see paragraph [0063]).
Regarding Claims 4 and 18, Kim discloses further comprising: receiving 
(see paragraphs [0133]-[0134] and [0226]).
Regarding Claims 5 and 19, Kim discloses wherein the precoding granularity 
information is a preceding granularity value (see paragraphs [0133]-[0134] and [0226]), and the determining the mapping granularity related to the preceding granularity information comprises: determining the precoding granularity value as the mapping granularity (see paragraphs [0133]-[0134] and [0226]), or, determining an integral multiple of the precoding granularity value or the preceding granularity value divided by an integer as the mapping granularity; or, wherein the precoding granularity information is for indicating the plurality of physical resource blocks, and the determining the mapping granularity related to the preceding granularity information comprises: determining the mapping granularity based on the quantity of the plurality of physical resource blocks.
Regarding Claims 7 and 21, Kim discloses wherein the determining the 
mapping granularity for mapping the plurality of virtual resource blocks comprises: determining the mapping granularity based on a pre-configured mapping rule (see paragraphs [0133]-[0134] and [0226]).
Regarding Claim 10, Kim discloses further comprising: receiving resource 
(see paragraph [0066]).
Regarding Claims 11 and 25, Kim discloses a resource mapping method, 
implemented by a network device, comprising:
generating precoding granularity information, wherein the preceding granularity information is used by a terminal device to determine a preceding granularity adopted by the network device (see paragraphs [0133]-[0134] and [0226]); and
transmitting the precoding granularity information to the terminal device, to enable the terminal device to map a plurality of virtual resource blocks to a plurality of physical resource blocks based on the precoding granularity information (see paragraphs [0133]-[0134] and [0226]), wherein the plurality of virtual resource blocks are contiguous (see paragraphs [0064] and [0096]), and at least two physical resource blocks of the plurality of physical resource blocks are contiguous (see paragraph [0063]).
Regarding Claims 12 and 26, Kim discloses wherein before the transmitting the 
precoding granularity information to the terminal device, the method further comprises: generating resource mapping instruction information, wherein the resource mapping instruction information is for instructing the terminal device to map the plurality of virtual resource blocks to the plurality of physical resource blocks in a distributed-type resource mapping manner; and transmitting the resource mapping instruction information to the terminal device value (see paragraphs [0133]-[0134] and [0226]); or, wherein the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8-9, 16-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Seo et al. (Seo), U.S. Publication No. 2009/0316814.
Regarding Claims 2 and 16, Kim discloses the method and terminal device as described above.
Kim fails to disclose wherein the mapping the plurality of virtual resource blocks to the plurality of physical resource blocks comprises: mapping the plurality of virtual resource blocks to the at least two contiguous physical resource blocks based on a pre-configured mapping rule. Seo discloses wherein the mapping the plurality of virtual resource blocks to the plurality of physical resource blocks comprises: mapping the plurality of virtual resource blocks to the at least two contiguous physical resource (see paragraphs [0064] and [0077]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Seo’s invention with Kim’s invention to schedule radio resources for uplink/downlink packet data transmission in a wireless communication system as described in Seo, paragraph [0020].
Regarding Claims 3 and 17, Kim discloses the method and terminal device as described above.
Kim fails to disclose further comprising: determining a mapping granularity for 
mapping the plurality of virtual resource blocks; wherein, the mapping the plurality of virtual resource blocks to the plurality of physical resource blocks comprises: mapping the plurality of virtual resource blocks to the at least two contiguous physical resource blocks based on the mapping granularity. Seo discloses further comprising: determining a mapping granularity for mapping the plurality of virtual resource blocks; wherein, the mapping the plurality of virtual resource blocks to the plurality of physical resource blocks comprises: mapping the plurality of virtual resource blocks to the at least two contiguous physical resource blocks based on the mapping granularity (see paragraphs [0064] and [0077]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Seo’s invention with Kim’s invention to schedule radio resources for uplink/downlink packet data transmission in a wireless communication system as described in Seo, paragraph [0020].
Regarding Claims 8 and 22, Kim discloses the method and terminal device as described above.
(see paragraph [0015]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Seo’s invention with Kim’s invention to schedule radio resources for uplink/downlink packet data transmission in a wireless communication system as described in Seo, paragraph [0020].
Regarding Claim 9, Kim discloses the method as described above.
Kim fails to disclose wherein before the mapping the plurality of virtual resource blocks directly to the at least two contiguous physical resource blocks, the method further comprises: receiving precoding granularity information transmitted by a network device, wherein the precoding granularity information is for indicating the plurality of physical resource blocks.  Seo discloses wherein before the mapping the plurality of virtual resource blocks directly to the at least two contiguous physical resource blocks, the method further comprises: receiving precoding granularity information transmitted by a network device, wherein the precoding granularity information is for indicating the (see paragraphs [0064] and [0077]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Seo’s invention with Kim’s invention to schedule radio resources for uplink/downlink packet data transmission in a wireless communication system as described in Seo, paragraph [0020].

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        July 12, 2021